VAUGHN, Judge.
Defendant’s first assignment of error is that it was error to admit the result of the blood test. He contends that it was not timely made and that a test made two hours and twelve minutes’ after the occurrence is without probative value. Defendant admits that the test was properly administered and that there is ample evidence that defendant consumed no alcohol between the time of the wreck and the time the test was administered. Under all the circumstances of this case we hold that the result of the test had probative value and was properly admitted into evidence. This assignment of error is overruled.
Defendant’s final assignment of error is to the charge of •the court and is set out as follows:
“The defendant assigns as error those portions of the charge of the Court as they appear of record herein.”
Although the assignment of error is insufficient, we have carefully reviewed the entire charge of the court and find no prejudicial error.
No error.
Judges Brock and Morris concur.